Citation Nr: 0814849	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include consideration as being secondary to a service-
connected nasal fracture.  

2.  Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
The Board remanded the issues for additional development of 
evidence in June 2007.  The requested development has since 
been completed, and the claims are now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's current sinusitis was not present until 
after service, and it is not shown to have been caused or 
aggravated by a service-connected disorder such as his nasal 
fracture.  

2.  Bilateral pes planus was noted on entrance into service, 
and did not increase in severity during service beyond the 
natural progress of the disorder.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.317 (2007).  

2.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in August 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial duty to assist letter was 
provided prior to the adjudication of the claim.  In 
addition, the letter adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  A letter dated in March 2006 included 
information regarding the possible disability rating and an 
effective date for the award of benefits if service 
connection is granted.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's available service medical records and post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Sinusitis, To 
Include Consideration As
 Being Secondary To A Service-Connected Nasal Fracture.

The veteran asserts that he has sinusitis which is related to 
service and to a service connected nasal fracture.  He states 
that he has been diagnosed with sinusitis and must sometimes 
take antibiotics.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

There is no credible evidence that chronic sinusitis was 
present during service.  A service medical record dated in 
July 1990 notes that the veteran sustained a fracture of his 
nose, but there is no mention of sinusitis.  Although a 
service medical record dated in December 1993 reflects 
treatment for sinusitis, a record dated in May 1994 notes an 
upper respiratory infection with rhinorrhea, a record dated 
in November 2000 notes sinus congestion with a cough due to 
an upper respiratory infection, and a record dated in April 
2002 reflects treatment for rhinitis, these appear to have 
been isolated incidents as the records for the veteran's 15 
year period of service are generally negative for such 
problems.  In addition, the report of a medical history given 
by the veteran in February 2002 in connection with his 
separation from services shows that he denied having a 
history of sinusitis.  In addition the report of a medical 
examination conducted at that time shows that clinical 
evaluation of the nose and sinuses was normal.  

The earliest post service medical treatment records 
pertaining to sinusitis are from several years after service.  
The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records or 
examination reports is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

No medical opinion has been presented to indicate that the 
sinusitis may be related to service.  The information 
reported by the veteran in post-service examinations is not 
supported by the contemporaneously recorded service medical 
records.  Thus, a based on the foregoing evidence, the Board 
finds that sinusitis was not incurred in or aggravated by 
service. 

The veteran's alternative contention is the he has developed 
sinusitis secondary to a service-connected disability.  
Service connection has been previously established for 
several disabilities including a nasal fracture.    

To the extent that the veteran has expressed his own opinion 
that his service-connected disabilities had caused or 
aggravated his sinusitis, the Board notes that the veteran is 
not competent, as a lay person, to make such a medical 
judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No medical opinion has been presented to indicated 
that there may be an association between the service-
connected disabilities and the sinusitis for which service 
connection is being sought.  Thus, there is no competent 
basis to conclude that the sinusitis is etiologically related 
to or was aggravated by the veteran's service-connected 
disabilities such as the nasal fracture.  

The only medical opinion which is of record is a VA opinion 
dated in December 2007 which weighs against the claim.  The 
report shows that the examiner reviewed the claims file and 
noted the history of breaking his nose in service.  The 
examiner also noted that veteran's complaints of sinus 
pressure, nose and throat irritation, and frequent colds.  
The veteran stated that he took antibiotics about twice a 
year for sinus infections.  Following examination, the 
examiner concluded that the claims file did not contain 
evidence of chronic sinus problems.  He noted that the 
veteran was treated for acute sinus problems intermittently 
during service, but sinus complaints were mentioned only in 
1993 and 1999.  The examiner stated that given the lack of 
evidence of ongoing chronic problems with sinusitis during 
the military or since discharge, it was less likely than not 
that the sinus complaints were related to military service.  
Therefore, the Board concludes that sinusitis was not 
proximately due to or the result of a service-connected 
disability.  Therefore, the claim for service connection for 
sinusitis must be denied.



II.  Entitlement To Service Connection For Pes Planus.

The veteran contends that on examination upon entrance into 
service, it was questionable whether any pes planus was 
present.  He further states that after many hours of 
standing, running, marching and working, he had definite flat 
feet on separation from service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

The veteran's service medical records reflect that on 
entrance examination in June 1986 he checked a box to 
indicate that he did not know if he had a history of foot 
problems.  On the reverse side of the form, it was stated 
that he did not know if he was flat footed.  Medical 
examination at that time, however, showed that he had 
bilateral pes planus that was mild and asymptomatic.   

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the veteran's knee condition 
actually improved while he was in service).

In the present case, there is no indication in the service 
medical records that the veteran's pre-existing pes planus 
increased in severity during service.  There are no records 
of complaints pertaining to pes planus in the service 
treatment records.  

Although the report of a medical history given by the veteran 
in February 2002 reflects that he reported having flat feet 
that limited standing, the report of a medical examination 
conducted at that time is negative for references to pes 
planus, and clinical evaluation of the feet was normal.  

There is also no evidence of the presence of arthritis of the 
feet within a year after separation from service.  The 
earliest records pertaining to the feet are from several 
years after separation from service and contain no medical 
opinion linking current problems with the feet to service.  

The only medical opinion regarding whether there was 
aggravation of pes planus during service weighs against the 
claim.  The report of a feet examination conducted by the VA 
in December 2007 reflects that the examiner reviewed the 
claims file.  He noted that the veteran denied childhood foot 
pain, and said that now he had pain like walking on a hot 
plate and at every point where his feet touched the ground 
there was a pressure type pain that was sharp.  Following 
examination, the diagnosis was mild pes planus and hallux 
valgus deformities with bunion greater on the left than the 
right.  The examiner stated that it was his opinion that the 
veteran's pes planus condition did not increase in severity 
during service.  He further stated that aggravation during 
and after this time was not beyond its normal progression.  

Based on the foregoing evidence, the Board finds that 
bilateral pes planus was noted on entrance into service and 
did not increase in severity during service beyond the normal 
progression.  Accordingly, the Board concludes that bilateral 
pes planus was not incurred in or aggravated by service.  


ORDER

1.  Service connection for sinusitis, to include 
consideration as secondary to service-connected disability, 
is denied.  

2.  Service connection for bilateral pes planus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


